DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
There is a lack of antecedent basis for the “HFC-365” recited in Claim 13.  For the purposes of further examination, Claim 13 will be interpreted as setting forth the composition further comprises
There is a lack of antecedent basis for “said compositions” recited in Claim 17.  For the purposes of further examination, these phrases will be interpreted as referring to the said composition.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of US 2007/0007488 to Singh et al.
Regarding Claims 1 and 13.  Kontomaris teaches a composition comprising HFO-1336mzz-E/E-HFO-1336mzz (Paragraph 0060).  The composition may further comprise an auxiliary blowing agent/additional compound such as HFC-365mfc (Paragraph 0065).
Kontomaris teaches the composition contains at least 20 weight percent HFO-1336mzz-E, and specifically suggests amounts as high as 99 and 99.5 weight percent (Paragraphs 0061 and 061).  When HFO-1336mzz-E is provided at an amount at the upper end of the range disclosed by suitable by Kontomaris, the additional compound would be present in amount of 1 weight percent of the total weight of the composition.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide HFO-1336mzz-E in an amount at the upper end of the range disclosed as suitable by Kontomaris.  The additional compound would then be in an amount within the instantly claimed range.  The motivation would have been that a larger proportion of E-HFO-1336mzz in the composition would desirable, as it is a compound which does not contribute to the destruction of the stratospheric ozone and also has a low global warming potential.
As indicated above, Kontomaris teaches the additional compound may be, for example, HFC-365mfc rather than one of the instantly claimed species.  However, Singh et al. also teaches a working fluid for heating and refrigeration systems in which the co-heat transfer fluid/co-refrigerants may be a compound such as HFC-365mfc or trichlorofluoromethane (CFC-11) (Paragraphs 0077, 0079, and 0089).  Kontomaris and Singh et al. are analogous art as they are from the same field of endeavor, namely fluoroolefin compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a combination of HFC-365mfc and CFC-11 as the additional compound in the working fluid taught by Kontomaris.  The motivation would have been that it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In light of In re Kerkhoven, combining HFC-365mfc and CFC-11 would have been obvious given their known and shared intended use as co-heat transfer fluid/co-refrigerants in fluoroolefin compositions.
Regarding Claims 11 and 12.  Kontomaris in view of Singh et al. teaches the composition of Claim 1 comprising CFC-11 as the additional compound.  Claim limitations which are directed to the other types of non-elected additional compounds, e.g. HFO-1429 and HFC-449, do not further limit embodiments in which the additional compound is CFC-11.
Regarding Claim 20.  Kontomaris teaches a process for converting heat to mechanical energy comprising heating a working fluid comprising the composition of Claim 1 and thereafter expanding the heated working fluid (Paragraphs 0053 – 0060 and 0065).

Claims 2, 5 – 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of US 2007/0007488 to Singh et al., applied to Claim 1 above, and further in view of US 7,862,742 to Minor et al.
Regarding Claims 2, 5 – 10, and 21.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it further comprises on the claimed species of tracer compounds.  However, Minor et al. teaches the concept of including tracer compounds, such as HFC-143a, in fluoroolefin compositions.  The tracer compounds are provided in amounts of about 50 to 1000 ppm (Column 20, Lines 54 – 67; Table 7; Column 25, Lines 11 - 17).  Kontomaris and Minor et al. are analogous art as they are from the same field of endeavor, namely fluoroolefin compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use HFC-143a as the tracer compound in the fluoroolefin composition of Kontomaris.  The motivation would have been that Minor et al. teaches that inclusion of tracer compounds such as HFC-134a allow for the use of composition in which they are included in a method of detecting of dilation, contamination, and other alteration of the fluoroolefin compositions (Column 20, Lines 54 – 67; and Table 7).

Claims 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of US 2007/0007488 to Singh et al., applied to Claim 1 above, and further in view of US 2013/0255284 to Rached.
Regarding Claims 16 - 19.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it is used in one of the instantly claimed methods.  However, Rached teaches the concept of using an E-HFO-1336mzz-based composition in (i) a method for producing cooling comprising evaporating the composition in the vicinity of a body to be cooled and thereafter condensing said composition; (ii) a method for producing heating comprising condensing the composition in the vicinity of a body to be heated and thereafter evaporating said composition; (iii) as a blowing agent, i.e. a method of forming a foam comprising adding the composition to a foamable composition and processing the foamable composition under conditions effective to form a foam; and (iv) as an aerosol, i.e. a process in which the composition is provided as a propellant in an aerosol container. (Paragraph 0157; Claims 1 and 11).  Kontomaris and Rached are analogous art as they are from the same field of endeavor, namely E-HFO-1336mzz-based compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use the composition of Kontomaris is one of the above described methods disclosed by Rached.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Rached shows that E-HFO-1336mzz-based compositions useful in Rankine cycle systems also find utility in the other methods disclosed (Paragraph 0157; Claims 1, 10, and 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of US 2007/0007488 to Singh et al.
Regarding Claim 3.  Kontomaris teaches a composition comprising HFO-1336mzz-E/E-HFO-1336mzz (Paragraph 0060).  The composition may further comprise an auxiliary blowing agent/additional compound such as HFC-365mfc (Paragraph 0065).
Kontomaris does not teach the composition further comprises one of the instantly claimed additional compounds in addition to HFC-365mfc.  Kontomaris teaches the additional compound may be, for example, HFC-365mfc rather than one of the instantly claimed species.  However, Singh et al. also teaches a working fluid for heating and refrigeration systems in which the co-heat transfer fluid/co-refrigerants may be a compound such as HFC-365mfc or trichlorofluoromethane (CFC-11) (Paragraphs 0077, 0079, and 0089).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a combination of HFC-365mfc and CFC-11 as the additional compound in the working fluid taught by Kontomaris.  The motivation would have been that it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In light of In re Kerkhoven, combining HFC-365mfc and CFC-11 would have been obvious given their known and shared intended use as co-heat transfer fluid/co-refrigerants in fluoroolefin compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 3, 5 – 13, and 16 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 3, 5 – 13, and 16 – 21 of copending U.S. Application No. 17/197,766 (reference application) in view of US 2014/0174084 to Kontomaris.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Application No. 17/197,766 sets forth a composition comprising the cis (Z) isomer of 1,1,1,4,4,4-hexafluoro-2-butene, rather than the trans (E) isomer as instantly claimed.  However, Kontomaris teaches the interchangeable use of the trans and cis isomers of 1,1,1,4,4,4-hexafluoro-2-butene in refrigerant compositions (Paragraph 0060).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the (E) isomer of 1,1,1,4,4,4-hexafluoro-2-butene for the (Z) isomer originally set forth in the claims of Application No. 17/197,766.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) It is the Office’s position that trans (E) and cis (Z) isomers have very closes structural similarities and identical utilities, as evidenced by Kontomaris and the dependent claims of the present and conflicting applications.  Thus, a person of ordinary skill in the art would have been motivated to provide the (E) isomer in place of the (Z) isomer in Application No. 17/197,766  in the expectation that these compounds which are substantially similar in structure would have similar properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited reference also pertain to compositions comprising isomers of HFO-1336mzz.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768